Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Aug 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 24 Aug 2022.
Claims 1, 4-9, 11, and 14-20 were amended. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 24 Aug 2022 have been fully considered but they are not persuasive. Applicant asserts that the claimed system “relate[s] to a specific technique of automatically selecting a subset of a plurality of images identified by a server,” and that the claimed system “enables the server to provide images that correspond to a specific combination of a delivery location and a delivery option,” allowing effective delivery “even [when] a different customer with the same address orders an item.” Applicant’s remarks, p. 11. Applicant asserts that, as such, the system “provide[s] a technical solution to a technical problem,” because the server is able to “sort and select a subset of images from a set of images stored at a server.” Id. This is not persuasive. Selecting an appropriate image to verify the accuracy of a delivery location is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. Storing the images on the server is electronic recordkeeping, and identifying the images to be used is storing and retrieving information in memory, both of which the courts have held to be well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II). Applicant’s claims do not recite a technical solution to a technical problem, but rather recite an abstract idea applied using a computer as a tool implementing well-understood, routine, and conventional activities. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments have been fully considered but they are not persuasive. Applicant first asserts that Mishra fails to disclose selecting images based on specific delivery information, for example address and delivery options, by adjusting the priority based on customer feedback. Applicant’s remarks, p. 13. This is not persuasive. First, the “delivery options” limitation is newly presented. Applicant’s originally filed specification paragraph [0070] sets forth that “delivery options” include “whether additional information is necessary for entrance, whether bell ringing is allowed, whether knocking is allowed, and a specific location of the delivery”). Mishra discloses that route images may include instructions to proceed to particular areas, e.g. “enter through the gate” and “walk to the red door” at col. 10, ll. 33-46. This discloses Applicant’s “delivery options.” Second, Mishra discloses that images may be selected based on feedback given by the courier or other people as set forth in the final action, but Gil was relied upon for an explicit recitation of customer feedback. Therefore, this argument is not persuasive. 
Applicant next merely asserts that “the other cited references fail to make up for the deficiencies of Mishra.” Applicant’s remarks, p. 13. For the reasons set forth above, this is not persuasive. 
Applicant next asserts that “the Examiner did not identify a reason, at least with respect to the above-identified feature, that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way that the claimed invention does.” Applicant’s remarks, p. 14, emphasis original. This is not persuasive. Applicant does not set forth what way the claimed invention combines elements that the art does not, and at least one of a teaching/suggestion/motivation from the art or a KSR motivation was provided in the final action for every combined reference. Absent some further articulation of what is missing from the motivation to combine, Applicant’s arguments are not persuasive. 
Finally, Applicant asserts that the dependent claims are allowable at least because of dependency on the independent claims, which Applicant asserts are allowable. Applicant’s remarks, p. 14. For the reasons set forth above, this is not persuasive. The rejections have been updated as necessary to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-10 recite a method, and claims 11-20 recite an apparatus. These are statutory categories.
Step 2A, prong 1: the independent claims recite identifying first information on a delivery address; identifying second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; identifying a set of images, the set of images previously acquired during completion of one or more previous deliveries associated with at least one of the delivery address or the one of the plurality of customers; identifying a plurality of images from the set of images based on the delivery address and the one of the plurality of customers, each of the plurality of images identifying a particular delivery option for a delivery associated with at least one of the delivery address or the one of the plurality of customers; identifying customer feedback information associated with the plurality of images, the customer feedback information comprising customer feedback regarding the one or more previous deliveries; identifying third information based on the customer feedback information, wherein the third information comprises one or more priorities associated with the plurality of images; assigning the one or more priorities to the plurality of images; automatically selecting a subset of the plurality of images for display based on the one or more priorities; showing the first information in a first area of a display, the second information in a second area of the display, and the third information in a third area of the display, wherein a first image of the subset of the plurality of images is displayed within the third area of the display without scrolling images on the display, the first image having a higher priority than a second image of the subset of the plurality of images based on the customer feedback information, the first image and the second image identifying different delivery options; and causing display of the information via the display, wherein the display is further configured to show fourth information in a fourth area of the display and fifth information in a fifth area of the display, wherein the fourth information comprises and area for a courier to input actual delivery place information by selecting from a menu showing a plurality of delivery place options for the delivery address, wherein the plurality of delivery place options shown on the menu comprises the specific delivery place information specified by the one of the plurality of customers from the second information, wherein the fifth information comprises an area for the courier to attach an image corresponding to the actual delivery place information of the fourth information, wherein the display is further configured to: (i) show the actual delivery place information of the fourth information adjacent to the specific delivery place information specified by the one of the plurality of customers from the second information, and (ii) show the area for the courier to attach the image from the fifth information adjacent to the actual delivery place information of the fourth information. Collecting, analyzing, and displaying information to facilitate a delivery to a particular location is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claim 1, the additional elements are a courier terminal, a display/graphical user interface, a processor, a server, and a user interface. In claim 11 the additional elements are a transceiver, a server, a display/graphical user interface, a controller, and a user interface. These elements are generically recited computing elements used to apply the abstract idea. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims recite that the images are presented in a particular order and that the prompts are displayed via user interface. This is an improvement to the abstract idea of presenting images to facilitate delivery. It is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). Additionally, arranging transactional information on a graphical user interface in a manner that assists users in processing information more quickly as been found by the courts to be insufficient to show an improvement in computer functionality. MPEP 2106.05(a)(II), citing Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, Applicant’s claims recite selecting images based on user feedback, which is an improvement to the abstract idea, and then presenting those images in a manner that assists couriers in understanding a specific location at which to make the delivery. Because Applicant’s claims recite an improvement to the abstract idea and a concept found by the courts to be insufficient to show an improvement in computer technology, the claims do not recite a practical application of the abstract idea. Similarly, reciting user interfaces “for” entry of information does not require that the information is actually entered or used, such as the “user interface for a courier to input actual delivery place information by selecting from a menu” and the “user interface for the courier to attach an image corresponding to the actual delivery place information.” Even if those steps were recited positively, they would constitute mere data gathering, which would be an insignificant extra-solution activity. MPEP 2106.05(g).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. The data gathering of capturing a picture via a mobile device and sending it over a network is directly analogous to the claims found to be well-understood, routine, and conventional in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016). See MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claims 2-4, 7, 10, 12-14, 17, and 20 recite identifying, storing, and displaying additional or subsets of already-recited information on the display. Claims 5-6, 8-9, 15-16, and 18-19 recite rules for capturing, storing, and selecting the image to be displayed. All of these steps are at least one of additional commercial interactions or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,203,211 to Mishra et. al. (“Mishra”) in view of U.S. Patent Publication No. 2019/0161190 to Gil et. al. (“Gil”) in view of U.S. Patent Publication No. 2020/0233898 to Barzelay et. al. (“Barzelay”) and in view of U.S. Patent Publication No. 2020/0380467 to Chen (“Chen”).
Claim 1
Mishra discloses the following elements:
A method of providing information at a courier terminal, the courier terminal comprising a display and a processor configured to cause information to be displayed on the display, the method comprising: (col. 7, ll. 10-13 system and method for inclusion of route data including route images in a route book data set; col. 6, ll. 19-40 courier interface presented on mobile device such as smart phone, laptop tablet, personal digital assistants, etc. – all of which have both processors and displays; see also fig. 9)
identifying first information on a delivery address; (col. 19, ll. 34-60 route data is presented to carrier via mobile device; col. 5, ll. 25-29 item is carried by carrier to delivery location such as a delivery address)
identifying second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions; col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building – this discloses identifying one of a plurality of customers associated with a delivery address and a specific delivery place information specified)
identifying a set of images stored at a server, the set of images previously acquired during completion of one or more previous deliveries associated with at least one of the delivery address or the one of the plurality of customers; (col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 3, ll. 39-43 when a delivery route is determined, route images and related information may be selected from the visual route book data set for presentation to the carrier to assist the carrier in navigating along the delivery route)
identifying a plurality of images from the set of images based on the delivery address and the one of the plurality of customers, each of the plurality of images identifying a particular delivery option for a delivery associated with at least one of the delivery address or the one of the plurality of customers; (col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building; col. 10, ll. 33-46 route images may include instructions to proceed to particular areas, e.g. “enter through the gate” and “walk to the red door” – Applicant’s originally filed specification paragraph [0070] sets forth that “delivery options” include “whether additional information is necessary for entrance, whether bell ringing is allowed, whether knocking is allowed, and a specific location of the delivery”)
identifying customer feedback information associated with the plurality of images, the  (col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
identifying third information based on the  (col. 17, ll. 9-19 carrier feedback may be included with new route images; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images)
assigning the one or more priorities to the plurality of images; (col. 13, l. 61 – col. 14, l. 24 images are assigned visual saliency scores and may be scored higher if they include more salient visual objects)
automatically selecting a subset of the plurality of images for display based on the one or more priorities; (col. 2, ll. 23-27 images are automatically analyzed for visual saliency; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 7, ll. 39-46 images are automatically selected based on saliency; col. 13, ll. 55-60 images with the highest saliency scores or scores above a threshold are selected for inclusion)
generating a graphical user interface configured to show the first information in a first area of the display, the second information in a second area of the display, and the third information in a third area of the display, wherein a first image of the subset of the plurality of images is displayed within the third area of the display without scrolling images on the display,  (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen, including different delivery options such as going through security and proceeding to the door; fig. 9 also shows the different delivery options on the same screen without scrolling; col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers)
and causing display of the graphical user interface via the display, (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen, including different delivery options such as going through security and proceeding to the door)


Mishra discloses that the courier or other individual may provide the feedback information as above. Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point and that a driver may use images to verify delivery points in [0486], and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. Gil also discloses that the user may select a first desired delivery point and an alternate second delivery point at the serviceable point in [0394]. It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil because “the validation provides a user of the user computing entity the capability of confirming that the photo or the video of the serviceable point is an accurate delivery point.” Gil, paragraph [0486].
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] also discloses that the system may present two images with different rankings in the same screen without scrolling, i.e. the “picture-in-picture”, and [0044] and fig. 10 show multiple images with different rankings on the same screen without having to scroll. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback and presenting the highest ranked photo first. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Mishra also discloses that images may be collected when the recording devices are activated by the carrier and/or at relevant times (col. 9, l. 53 – col. 10, l. 67; col. 19, ll. 5-16). Mishra also discloses that the system may provide recorded evidence regarding deliveries as in col. 20, ll. 1-5. To the extent that Mishra does not explicitly disclose recording actual delivery location information and a photograph of the actual delivery location, Chen discloses displaying a menu to select the actual delivery location and prompt for taking a photo in figs. 35-37 and corresponding paragraphs [0322]-[0324], including that the information is provided on adjacent screens, and that different delivery options may be presented. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil and Barzelay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, Mishra contemplates recorded evidence of deliveries and that couriers will use mobile devices to capture images of the deliveries, and it would have required no inventive effort to include the explicit recitations of Chen regarding actual delivery location verification in the delivery recordation taught by Mishra. 
Claim 11
Mishra discloses the following elements:
A courier terminal, comprising: (col. 6, ll. 19-25 carrier terminals including smartphones etc.)
a transceiver configured to communicate with a server storing a set of images previously acquired during completion of one or more previous deliveries corresponding to a delivery address; (col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers; col. 6, ll. 19-40 carrier terminals including smartphones etc.; server is configured to communicate with carrier terminals; delivery management system causes visual route summary and/or other visual clues are delivered to carrier device – smartphones etc. necessarily include transceivers)
a display configured to display information, wherein the display comprises a first area, a second area, and a third area; (col. 18, ll. 25-28 user interface may be a graphical user interface; see fig. 9 for different areas of the display)
and a controller configured to: (col. 11, ll. 55-58 route data may be stored on carrier’s mobile device, at a centralized control system, at a remote computing resource and/or may be divided or otherwise distributed across such devices or systems
identify first information on a delivery address; (col. 19, ll. 34-60 route data is presented to carrier via mobile device; col. 5, ll. 25-29 item is carried by carrier to delivery location such as a delivery address)
identify second information identifying one of a plurality of customers associated with the delivery address and specific delivery place information specified by the one of the plurality of customers; (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions; col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building – this discloses identifying one of a plurality of customers associated with a delivery address and a specific delivery place information specified)
identify a subset of a plurality of images, wherein, to identify the subset of images: a set of images are identified, the set of images previously acquired during completion of one or more previous deliveries associated with at least one of the delivery address or the one of the plurality of customers, (col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 3, ll. 39-43 when a delivery route is determined, route images and related information may be selected from the visual route book data set for presentation to the carrier to assist the carrier in navigating along the delivery route)
the plurality of images are identified from the set of images based on the delivery address and the one of the plurality of customers, each of the plurality of images identifying a particular delivery option for a delivery associated with at least one of the delivery address or the one of the plurality of customers, (col. 9, ll. 7-13 and 31-36 address is a delivery location; delivery location information may include an indication that the structure is a multi-residence unit or apartment building; col. 10, ll. 33-46 route images may include instructions to proceed to particular areas, e.g. “enter through the gate” and “walk to the red door” – Applicant’s originally filed specification paragraph [0070] sets forth that “delivery options” include “whether additional information is necessary for entrance, whether bell ringing is allowed, whether knocking is allowed, and a specific location of the delivery”)
(col. 11, ll. 38-41 carrier or other individual may provide feedback on route images; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
third information is identified based on the  (col. 17, ll. 9-19 carrier feedback may be included with new route images; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 11, ll. 38-41 carrier or other individual may provide feedback on route images)
the one or more priorities are assigned to the plurality of images, (col. 13, l. 61 – col. 14, l. 24 images are assigned visual saliency scores and may be scored higher if they include more salient visual objects)
and the subset of the plurality of images is automatically selected for display based on the one or more priorities; (col. 2, ll. 23-27 images are automatically analyzed for visual saliency; col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 7, ll. 39-46 images are automatically selected based on saliency; col. 13, ll. 55-60 images with the highest saliency scores or scores above a threshold are selected for inclusion)
generate a graphical user interface configured to show the first information in the first area, the second information in the second area, and the third information in the third area, wherein a first image of the subset of the plurality of images is displayed within the third area without scrolling images on the display, (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen, including different delivery options such as going through security and proceeding to the door; fig. 9 also shows the different delivery options on the same screen without scrolling; col. 5, l. 66 – col. 6, l. 18 and col. 20, ll. 56-60 delivery management system is implemented on a server including providing information regarding deliveries by carriers)
and cause display of the graphical user interface, (col. 16, ll. 16-34 visual cues may be included in route image display; col. 18, ll. 32-63 route image display may include an instruction area (first information), a first emphasis element (security – information on the customer), and a second emphasis element (door – image including delivery location information) – see also fig. 9 showing all elements on a single screen, including different delivery options such as going through security and proceeding to the door)
 


Mishra discloses that the courier or other individual may provide the feedback information as above. Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point and that a driver may use images to verify delivery points in [0486], and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. Gil also discloses that the user may select a first desired delivery point and an alternate second delivery point at the serviceable point in [0394]. It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil because “the validation provides a user of the user computing entity the capability of confirming that the photo or the video of the serviceable point is an accurate delivery point.” Gil, paragraph [0486].
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] also discloses that the system may present two images with different rankings in the same screen without scrolling, i.e. the “picture-in-picture”, and [0044] and fig. 10 show multiple images with different rankings on the same screen without having to scroll. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback and presenting the highest ranked photo first. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Mishra also discloses that images may be collected when the recording devices are activated by the carrier and/or at relevant times (col. 9, l. 53 – col. 10, l. 67; col. 19, ll. 5-16). Mishra also discloses that the system may provide recorded evidence regarding deliveries as in col. 20, ll. 1-5. To the extent that Mishra does not explicitly disclose recording actual delivery location information and a photograph of the actual delivery location, Chen discloses displaying a menu to select the actual delivery location and prompt for taking a photo in figs. 35-37 and corresponding paragraphs [0322]-[0324], including that the information is provided on adjacent screens, and that different delivery options may be presented. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil and Barzelay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, Mishra contemplates recorded evidence of deliveries and that couriers will use mobile devices to capture images of the deliveries, and it would have required no inventive effort to include the explicit recitations of Chen regarding actual delivery location verification in the delivery recordation taught by Mishra. 

Claims 4 and 14
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
wherein the subset of the plurality of images is displayed on the display based on the one or more priorities. (col. 13, l. 61 – col. 14, l. 24 images are assigned visual saliency scores and may be scored higher if they include more salient visual objects; col. 13, ll. 55-60 images with the highest saliency scores or scores above a threshold are selected for inclusion)
Claims 5 and 15
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 4 and 14, above. Mishra also discloses: 
wherein assigning the one or more priorities is further based on: an acquisition time of the plurality of images; (col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects, including changes in newer images from older images – saliency is correlated to acquisition time based on changes in the newer images; col. 17, ll. 9-19 newly acquired route images may be analyzed for inclusion in the route book data)
Claims 6 and 16
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 4 and 14, above. Mishra also discloses: 
wherein assigning the one or more priorities is further based on information on a delivery location corresponding to the plurality of images. (col. 12, ll. 14-47 images are analyzed and selected based on inclusion of salient objects; salient objects may include stop signs, yield signs, traffic lights, road intersections, mailboxes, doors, gates, parking signs, dock entrances, garage doors, structures, stairs, other signs with text or known symbols; col. 14, ll. 46-59 route images may include delivery locations from multiple deliveries to a same delivery location)
Claims 7 and 17
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
in response to an input to the fifth area, acquiring an image stored in the terminal or an image photographed by the terminal; (col. 9, ll. 64-67 images may be collected when the recording devices are activated by the carrier; col. 16, ll. 46-52 process can be carried out locally on carrier’s device, including acquiring images from the terminal storage)
and displaying at least a portion of the subset of the plurality of images and the acquired image. (col. 17, ll. 28-32 a current image acquired by a carrier device may be compared to stored images of the delivery route; ll. 38-42 these techniques may be used where there is limited network connectivity, which at least strongly suggests that the comparison is done visually by the carrier to determine the carrier’s location; col. 16, ll. 46-52 process can be carried out locally on carrier’s device)
Neither Mishra nor Gil explicitly disclose displaying the fifth information for attaching a photo. However, Chen discloses displaying a prompt for taking a photo in figs. 36 and 37 and corresponding paragraphs [0323] and [0324]. It would have been obvious to one having ordinary skill in the art to include the prompt for capturing a photo as disclosed by Chen in the image capture trigger from the carrier device as taught by Mishra in view of Gil and Barzelay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, Mishra contemplates recorded evidence of deliveries and that couriers will use mobile devices to capture images of the deliveries, and it would have required no inventive effort to include the explicit recitations of Chen regarding actual delivery location verification in the delivery recordation taught by Mishra.
Claims 8 and 18
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 7 and 17, above. Mishra also discloses: 
transmitting the acquired image to the server, wherein a database for selecting the subset of the plurality of images is updated based on the acquired image transmitted to the server. (col. 10, ll. 47-63 route images are automatically collected and updated on a regular basis and updated images provided for new deliveries; col. 7, ll. 35-38 visual information is transmitted and stored by electronic means; col. 21, ll. 24-27 data store may include servers; ll. 36-41 data store includes data for visual route summaries and route images)
Claims 9 and 19
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
wherein an image with positive feedback from a . (col. 17, ll. 1-20 carrier or other individual may provide feedback in the form of comments, corrections, new route images, identifications of more helpful visual clues in route images, etc. – identification of helpful visual clues is positive feedback)
Mishra does not explicitly disclose that the other individual providing feedback may be a customer. However, Gil discloses that a user may review the one or more photos captured and confirm that the photo is an accurate photo of the serviceable point ([0486]), and distinguishes the user from the carrier in at least paragraphs [0281] and [0310]. It would have been obvious to one having ordinary skill in the art to include in the feedback based image selection of Mishra the customer feedback based image selection as taught by Gil because “the validation provides a user of the user computing entity the capability of confirming that the photo or the video of the serviceable point is an accurate delivery point.” Gil, paragraph [0486].
Mishra in view of Gil at least highly suggests a selection of a first photo with a higher priority than a second photo, and the inclusion of multiple photos for delivery assistance, as set forth above. To the extent that Mishra in view of Gil does not explicitly disclose displaying a higher priority image first, then allowing a second, lower priority image to be scrolled to, Barzelay discloses ranking images based on user feedback, and then presenting the highest ranked image via a user interface. Barzelay, paragraph [0027], [0049]. Barzelay [0027] and [0049] also disclose that a user can scroll through an image carousel to see other images. Barzelay also discloses that the presentation of the images denotes the highest attention scored image first, followed in descending order of score by the other images. Barzelay, paragraph [0037]. Mishra in view of Gil disclose presentation of specific delivery location information to a courier, including selection of photos based on customer feedback. Barzelay discloses ranking of photos based on customer feedback, presenting the highest ranked photo first, and then allowing a user to scroll to lower ranked photos. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery location photo selection of Mishra in view of Gil the ranking of photos as disclosed by Barzelay so “that the image presented to the user… includes the perspective that gives them the best view or information.” Barzelay, paragraph [0018].
Claim 10
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claim 9, above. Mishra also discloses: 
identifying sixth information on a delivery-related alert message; (col. 6, ll. 54-56 notifications may be sent to carriers when they are approaching a delivery location)
and displaying the sixth information in a sixth area of the display, wherein the alert message is generated based on . (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions)
To the extent that Mishra does not explicitly disclose an alert with the customer feedback information, Gil discloses receiving a notification from a user regarding an adverse delivery event ([0462]), and routing the notification to one or more mobile devices associated with the delivery personnel and/or the mobile carrier computing entity ([0463]). It would have been obvious to one having ordinary skill in the art to include in the notification system of Mishra the customer feedback based notification as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claim 11, above. Mishra also discloses: 
identifying sixth information on a delivery-related alert message; (col. 6, ll. 54-56 notifications may be sent to carriers when they are approaching a delivery location)
and displaying the sixth information in the sixth area of the display. (col. 3, ll. 39-53 data set presented to carrier includes customer availability, service times, placement locations, etc.; col. 6, l. 63 – col. 7, l. 8 route books typically include customer locations and delivery instructions)
To the extent that Mishra does not explicitly disclose an alert with the customer feedback information, Gil discloses receiving a notification from a user regarding an adverse delivery event ([0462]), and routing the notification to one or more mobile devices associated with the delivery personnel and/or the mobile carrier computing entity ([0463]). It would have been obvious to one having ordinary skill in the art to include in the notification system of Mishra the customer feedback based notification as taught by Gil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,203,211 to Mishra et. al. (“Mishra”) in view of U.S. Patent Publication No. 2019/0161190 to Gil et. al. (“Gil”) in view of U.S. Patent Publication No. 2020/0233898 to Barzelay et. al. (“Barzelay”) in view of U.S. Patent Publication No. 2020/0380467 to Chen (“Chen”) and further in view of U.S. Patent Publication No. 2018/0121875 to Satyanarayana et. al. (“Satyanarayana”).
Claims 2 and 12
Mishra in view of Gil, Barzelay, and Chen discloses the elements of claims 1 and 11, above. Mishra also discloses: 
and display the sixth information in a fourth area of the display. (fig. 9 an arrow pointing in a direction of travel, which is a fourth information in a fourth area)
identify sixth information on a delivery complete type in a sixth area of the display. (col. 6, l. 62 – col. 7, l. 8 route books typically include customer locations and delivery instructions; col. 20, ll. 1-5 the system may provide recorded evidence regarding deliveries)
Gil also discloses that instructions may include delivery to a micro-location at a serviceable point ([0465]), and that the driver can indicate that a delivery is complete by pressing a button in [0356]. To the extent that Mishra in view of Gil may be construed as failing to disclose the above elements, Satyanarayana discloses an instructions on where and how to leave a package at one or more locations associated with the customer ([0073]), including that information in a fourth area (see at least [0084], fig. 3, element 320). It would have been obvious to one having ordinary skill in the art to include in the delivery instructions of Mishra in view of Gil the delivery complete instructions as taught by Satyanarayana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to combine a button press indication of a delivery event, such as completion, with displaying a status of delivery completion on the courier’s device. 
Claims 3 and 13
Mishra in view of Gil, Barzelay, Chen, and Satyanarayana discloses the elements of claim 2 and 12, above. Mishra also discloses that a carrier may provide selections regarding route images and objects therein (col. 11, ll. 43-49). Mishra also discloses that the system may provide recorded evidence regarding deliveries as in col. 20, ll. 1-5. Gil also discloses that instructions may include delivery to a micro-location at a serviceable point ([0465]), and that the driver can indicate that a delivery is complete by pressing a button in [0356]. None of Mishra, Gil, Barzelay, or Chen explicitly disclose receiving an input of selecting one of the fourth information displayed in the fourth area and changing the shape of a corresponding icon. However, Satyanarayana discloses: 
receive an input of selecting one of the sixth information displayed in the sixth area; ([0088] delivery associate may select a checkbox indicating a specific delivery location)
and change a shape of an icon corresponding to the information selected in response to the input. ([0088] delivery associate may select a checkbox indicating a specific delivery location, which will indicate the drop off location of the delivery package)
A selection of checkbox 508, 510, or 512 resulting in an indication would necessarily change the shape from an empty box to something other than an empty box. Therefore, Satyanarayana discloses the elements of claims 3 and 13. It would have been obvious to one having ordinary skill in the art to include in the delivery instructions of Mishra in view of Gil the delivery complete instructions as taught by Satyanarayana since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to combine a button press indication of a delivery event, such as completion, with displaying a status of delivery completion on the courier’s device.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature “Amazon lays out a technology to guide delivery agents with augmented reality” by Boyle discloses an augmented reality system for guiding delivery agents to “the precise location of the preferred delivery entrance” etc. via an augmented reality headset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628